Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 11171207 (hereinafter Pat-07) in view of of Lindert (US 20050224800).

Regarding claim 1. The claim 1 of Pat-07 discloses the claim 1 except the first isolation region having an uppermost surface above the bottommost surface of the body; and the second isolation region having an uppermost surface above the bottommost surface of the body.
However, Fig 2 of Lindert discloses the first isolation region 204 (left side) having an uppermost surface (the uppermost surface contacting 218) above the bottommost surface (the surface adjacent to 206) of the body 208; and the second isolation region 204 (right side) having an uppermost surface (the uppermost surface contacting 218) above the bottommost surface of the body (Fig 2).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 1 of Pat-07 to have the Chang’s isolation feature for the purpose of providing enhanced device integration.

Regarding claim 2. The claims 1-2 of Pat-07 in view of Lindert discloses the claim 2.

Regarding claim 3. The claims 1-3 of Pat-07 in view of Lindert discloses the claim 3.

Regarding claim 4. The claims 1-2 and 4 of Pat-07 in view of Lindert discloses the claim 4.

Regarding claim 5. The claims 1-2 and 4-5 of Pat-07 in view of Lindert discloses the claim 5.

Regarding claim 6. The claims 1 and 6 of Pat-07 in view of Lindert discloses the claim 6.

Regarding claim 7. The claim 7 of Pat-07 discloses the claim 7 except the body portion having a bottommost surface, and the first insulator structure having an uppermost surface above the bottommost surface of the body portion; and the second insulator structure having an uppermost surface above the bottommost surface of the body portion.
However, Fig 2 of Lindert discloses the body portion 208 having a bottommost surface (the surface adjacent to 206), and the first insulator structure 204 (left side) having an uppermost surface (the surface adjacent to 214) above the bottommost surface of the body portion (Fig 2); and the second insulator structure 204 (right side) having an uppermost surface (the surface adjacent to 214) above the bottommost surface of the body portion (Fig 2).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 7 of Pat-07 to have the Lindert’s device structure for the purpose of providing enhanced device integration with nonplanar transistors.

Regarding claim 8. The claims 7-8 of Pat-07 in view of Lindert discloses the claim 8.

Regarding claim 9. The claims 7 and 9 of Pat-07 in view of Lindert discloses the claim 9.

Regarding claim 10. The claims 7 and 10 of Pat-07 in view of Lindert discloses the claim 10.

Regarding claim 11. The claims 7 and 11 of Pat-07 in view of Lindert discloses the claim 11.

Regarding claim 12. The claims 7 and 12 of Pat-07 in view of Lindert discloses the claim 12.

Regarding claim 13. The claims 7 and 13 of Pat-07 in view of Lindert discloses the claim 13.

Regarding claim 14. The claims 7 and 14 of Pat-07 in view of Lindert discloses the claim 14.

Regarding claim 15. The claims 7 and 15 of Pat-07 in view of Lindert discloses the claim 15.

Regarding claim 16. The claims 7 and 16 of Pat-07 in view of Lindert discloses the claim 16.

Regarding claim 17. The claims 7 and 17 of Pat-07 in view of Lindert discloses the claim 17.

Regarding claim 18. The claims 7 and 18 of Pat-07 in view of Lindert discloses the claim 18.

Claims 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 11171207 (hereinafter Pat-07) in view of Rachmady (US 20140225065).

Regarding claim 19. The claim 19 of Pat-07 discloses the claim 19 except the nanowire having a bottommost surface; the first isolation region having an uppermost surface above the bottommost surface of the nanowire; and the second isolation region having an uppermost surface above the bottommost surface of the nanowire.
However, Fig 3M of Rachmady discloses the nanowire 343 having a bottommost surface; the first isolation region 340 (left side) having an uppermost surface above the bottommost surface of the nanowire; and the second isolation region 340 (right side) having an uppermost surface above the bottommost surface of the nanowire (Fig 3M).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 19 of Pat-07 to have the Rachmady’s device structure for the purpose of providing enhanced device integration with nonplanar transistors.

Regarding claim 20. The claims 19-20 of Pat-07 in view of Rachmady discloses the claim 20.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 19-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 19, the claim recites the limitation “the portion” in line(s) 7. There is insufficient antecedent basis for this limitation in the claim. 

Regarding claim 20, because of the dependency on claim 19, the claim is also rejected for the reasons set forth above with respect to claim 19.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by of Lindert (US 20050224800).

Regarding claim 1. Fig 2 and Fig 3H (a portion view of Fig 2) of Lindert discloses An integrated circuit comprising:
a body of semiconductor material 322/318 (Fig 3H; see also 208 in Fig 2), the body having a bottommost surface (the bottommost surface of 318);
a gate structure 324/326 in contact with a portion (Fig 3H: upper and lateral portions) of the body, the gate structure defining a channel region in the body [0024];
a source region 218 (left side) in contact with the body (Fig 2);
drain region 218 (right side) in contact with the body such that the portion of the body in contact with the gate structure is between the source region and the drain region (Fig 2);
a first isolation region 204 (left side and under the source region) under the source region and having a top surface in contact with a portion of a bottom surface of the source region laterally adjacent to the channel region (Fig 2), the first isolation region having an uppermost surface above the bottommost surface of the body (Fig 2; see also Fig 3H); and
a second isolation region 204 (left side and under the drain region) under the drain region and having a top surface in contact with a portion of a bottom surface of the drain region laterally adjacent to the channel region (Fig 2), the second isolation region having an uppermost surface above the bottommost surface of the body (Fig 2; see also Fig 3H).

Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rachmady (US 20140225065).

Regarding claim 19. Fig 3M of Rachmady discloses An integrated circuit 300 comprising:
a nanowire 343 comprising a semiconductor material [0016], the nanowire having a bottommost surface;
a gate structure 350/352 in contact with and wrapped around the nanowire the gate structure [0054] defining a channel region in the nanowire;
a source region 338 in contact with the nanowire;
a drain region 339 in contact with the nanowire such that the portion of the nanowire is between the source region and the drain region (Fig 3M);
a first isolation region 340 (left side) under the source region (see the lower portion of 340 which is located under 338) and having a top surface (the top surface of 340 adjacent to the lower portion of 338) in contact with a portion of a bottom surface of the source region laterally adjacent to the channel region (Fig 3M), the first isolation region having an uppermost surface (the topmost surface 340 above 338) above the bottommost surface of the nanowire; and
a second isolation region 340 (right side) under the drain region (see the lower portion of 340 which is located under 339) and having a top surface (the top surface of 340 adjacent to the lower portion of 339) in contact with a portion of a bottom surface of the drain region laterally adjacent to the channel region (Fig 3M), the second isolation region having an uppermost surface (the topmost surface 340 above 339) above the bottommost surface of the nanowire (Fig 3M).
Allowable Subject Matter
Claims 7-18 would be allowable if overcome the nonstatutory double patenting rejection.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 7. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the lower fin portion having a fin stub with laterally opposed sidewalls extending upwardly towards the upper fin portion; the fin stub is between the first insulator and the second insulator with a first one of the laterally opposed sidewalls in contact with a sidewall of the first insulator structure and a second one of the laterally opposed sidewalls in contact with an entirety of a portion of a bottom surface of the drain region laterally adjacent to the channel region”.

Claims 2-6 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if overcome the rejections indicated above and then rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 2. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the fin stub having a top surface in contact with a bottom surface of the body and laterally opposed sidewalls extending down from the top surface of the fin stub, a first one of the laterally opposed sidewalls of the fin stub contacts the first isolation region and a second one of the laterally opposed sidewalls of the fin stub contacts the second isolation region”.

Regarding claim 6. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a fin stub having a top surface spaced apart from a bottom surface of the body, the gate structure has a gate-all-around configuration that includes a lower gate portion that is below the body, the lower gate portion in contact with: a bottom surface of the body, respective sidewalls of the first and second isolation regions, and the top surface of the fin stub”.

Regarding claim 20. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a fin stub of a second semiconductor material, the fin stub having a top surface spaced from the nanowire and laterally opposed sidewalls extending down from the top surface of the fin stub, a first one of the laterally opposed sidewalls of the fin stub contacts the first isolation region and a second one of the laterally opposed sidewalls of the fin stub contacts the second isolation region”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Changhyun Yi/Primary Examiner, Art Unit 2826